Citation Nr: 0327476	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.

2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Procedural history

The veteran served on active duty from February 1961 to 
September 1961 and from May 1962 to May 1963.  

The veteran's initial claim of entitlement to service 
connection for bronchitis was denied by the RO in Houston, 
Texas in August 1987.  The veteran did not appeal that 
decision.

In November 1996, the Houston RO received the veteran's 
request to reopen his claim of entitlement to service 
connection for bronchitis as well as a claim of entitlement 
to service connection for a cardiovascular disorder.  In a 
September 1997 rating decision, the Los Angeles RO (the 
veteran in the interim having relocated to California) 
declined to reopen the bronchitis claim and denied the 
cardiovascular claim on the merits.  The veteran disagreed 
with the September 1997 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in April 
1998.  

The veteran requested a RO hearing in December 1997.  A 
hearing was scheduled for February 1998, but the veteran 
failed to report.  The veteran requested another hearing but 
also failed to report for that hearing, scheduled for March 
1998.  


FINDING OF FACT

By letter dated in July 1999, the RO requested that the 
veteran provide information pertinent to a decision on his 
claims.  The veteran did not respond to that letter, several 
subsequent letters from the RO have been returned as 
undeliverable and the veteran has provided no forwarding 
address.

CONCLUSIONS OF LAW

1.  By not responding to the request of the RO for 
information and evidence necessary to make a decision on his 
claim, the veteran abandoned his request to reopen a claim of 
entitlement to service connection for bronchitis.  38 C.F.R. 
§ 3.158 (2003).

2.  By not responding to the request of the RO for 
information and evidence necessary to make a decision on his 
claim, the veteran abandoned his claim of entitlement to 
service connection for a cardiovascular disorder.  38 C.F.R. 
§ 3.158 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for bronchitis, which was initially denied by VA 
in an unappealed August 1987 rating decision.  He also is 
seeking entitlement to service connection for a 
cardiovascular disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issues on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  
As explained below, this issue is being dismissed due to the 
veteran's failure to provide necessary evidence within a year 
of the RO's request.  See 38 C.F.R. § 3.158 (2003).  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the claim is not subject to the 
provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the veteran has been accorded 
ample opportunity to present evidence and argument as 
required by law.  See  38 C.F.R. § 3.103 (2003).  The RO 
notified him of evidence necessary to reopen and support his 
claims.  As noted by the Board in the Introduction, two 
hearings were scheduled at his request; he failed to report 
for either hearing.  

Pertinent law and regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2003).

The provisions of 38 C.F.R. § 3.1(q) (2003) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Factual Background

The veteran asserted in his October 1997 notice of 
disagreement that the service medical records for his first 
period of service were incomplete, inaccurate and vital to 
his claim.  The RO made several unsuccessful attempts to 
locate additional records for this period.

In July 1999, the RO wrote to the veteran asking for 
additional information necessary to obtain these service 
medical records.  To date, no response has been received.  In 
May 2003, the RO sent a letter to the veteran's last address 
of record, notifying him of evidence still needed to 
substantiate his service connection claims.  That letter was 
returned as undeliverable.  In August 2003, the RO resent the 
letter to a previous address.  That letter was also returned 
as undeliverable.

As noted elsewhere in this decision, the RO scheduled two 
hearings at the veteran's request.  He failed to report for 
either hearing.



Analysis

Given the above factual background, and for reasons which 
will be explained in detail below, the Board finds that the 
veteran has abandoned his claims within the meaning of 38 
C.F.R. § 3.158 (2002).

The veteran has not been heard from for over four years, 
despite repeated efforts of the RO to locate him.  His 
present whereabouts are unknown.  It is now well-established 
that it is the claimant's responsibility to keep VA apprised 
of his whereabouts.  See Hyson v. Derwinski, 5 Vet. App. 262, 
265 (1993).  The record in this case reveals that the RO sent 
a request for specific evidence to the veteran at his last 
address of record in July 1999; the veteran failed to 
respond.  The RO made numerous subsequent attempts to locate 
him with no success.  It is clear that he has failed to keep 
the RO abreast of his current address and has not provided 
any adequate reason or good cause for his failure to 
cooperate with VA in the development of his claims.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claims, but he has failed to comply. 
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  It 
appears that the RO made exhaustive efforts to locate the 
veteran, sending correspondence to other addresses when 
attempts to send to the last address of record failed.  There 
is no correspondence or report of contact from the veteran of 
record which would explain the lack of response to requests.  
The Board must therefore conclude that the veteran has 
ignored VA's request for evidence and has not advised VA of 
his whereabouts.  See Hyson, supra, in which the Court 
stated: "[i]n the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him."

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, the veteran was plainly on notice of the 
necessity of submitting additional evidence.  So it is in 
this case.

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the March 1998 statement of the case (SOC), the RO 
declined to reopen one claim and denied the other claim on 
the merits, rather than denying them as being abandoned.  
When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

With respect to this case, the Board concludes that the 
veteran has not been prejudiced by its decision herein.  The 
veteran, through VA correspondence in February 1999 and July 
1999, was fully apprised of the need for additional 
information in order to reach a decision on his claim. The 
veteran failed to respond.  He has not kept in contact with 
the RO with respect to his appeal.  All reasonable avenues to 
enlist the veteran's cooperation have been exhausted.  
Consequently, the Board must conclude that sending additional 
notice to the veteran would be futile.  His claim is 
therefore deemed to be abandoned.  

In summary, because the veteran has failed for more than a 
year, without adequate reason or good cause, to respond to a 
request for evidence sent to his latest address of record, 
the claim is deemed abandoned and is therefore dismissed 
pursuant to the provisions of 38 C.F.R. § 3.158.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 1991), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the claims must be dismissed.


ORDER

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bronchitis is deemed to be abandoned and is 
dismissed.

The issue of entitlement to service connection for a 
cardiovascular disorder is deemed to be abandoned and is 
dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



